CaSe 1-19-40128-nh| DOC 3 Filed 01/09/19 Entered 01/09/19 12236239

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

____________________________ X
In re:
Chaptei' 11
TJW FAMILY FOODS LLC,
d/b/a JoJo’s Philosophy., Case No. [‘l `~ ';IGlZ.¢ (
Debtor.
__ __________ X

 

AFFIDAVIT PURSUANT TO S.D.N.Y. L()CAL BANKRUPTCY RULE 1007-4

STATE OF NEW YORK )

COUNTY OF NEW YORK § SS:

I, .`Foanna Peri Katz, duly swoi'n, depose and say:

1. l am the President of T.FW Family Foods LLC d/b/a 101 o’s Philosophy. (the
“Debtor”), and as such I am familiar With the operations, business and financial affairs of the
Debtor. I submit this Aftidavit in accordance With the E.D.N.Y. Local Banki'uptcy Rules in
support of the voluntary petition filed by the Debtor under Chapter llof title 11 of the United
States Code (“Banl<i'uptcy Code”).

2. There is no pending bankruptcy case against the Debtor and this petition is filed as
a voluntary Chapter ll proceeding

3. The Debtor operates a restaurant bar located at 169 Bleecker Street, New Yori<, NY
10012. The Debtor Was incorporated on Septernber 13, 2016 and the Debtor’s books and records
are located at 3836 Platlands Avenue, Bi'ooklyn, NY 11234»

4. The Debtor is filing a voluntary petition under Chapter 11 of the Bankmptcy Code
due to a pending eviction proceeding With respect to disputed rent arrears.

5. I have 100% of the ownership interest as president in the Debtor.

)

 

CaSe 1-19-40128-nh| DOC 3 Filed 01/09/19 Entered 01/09/19 12236239

6. A list of the Debtor’s top twenty (20) largest unsecured creditors is annexed hereto
as Exhibit “A”. g
. . _.\ 0 006
7. Currently, the estimated average monthly revenue is about $ . Tlie

Debtcr has lq/ employees, and the estimated average monthly payroll is approximately
$ 3 0¢ 0 0 n , including payroll taxes. The other expenses are as follows:

a. Oft“icer compensation: $ § per month

b. Estimated Ccst of Goods Sold: about $ l 00 ,5 OO/ a o a month
c. Estimated Operating expenses, incl. rent: about $ l 0 ,’OO 0 a month
8. All required schedules, if not filed with the voluntary petition on the date of tiling,
will be filed within fourteen (14) days of the date filing the Debtor’s voluntary petition, which will

provide a list of the Debtcr’s assets, secured creditors and other information required

Dated: New Ycrl<, New York
December 20, 2018 il OMMM>H`
fl
By: {cjmna Peri Katz y
./Mb }/
Sworn to before me this day of
December 2018

 

 

. NCE F. MORRiSON
Nota ¥iz)‘ityéy ub|ic, State cf New York
Registration #02M06059654
Qua|lfied in New York County
Commissicn Expiree July 28f 2019

 

 

 

 

